Action to recover for personal injuries suffered by the three infant plaintiffs as a consequence of the collision of an automobile owned and operated by defendant John Morgan, Inc., with a fire truck owned and operated by defendant Manhasset-Lakeville Water District and Manhasset-Lakeville Fire District at an intersection of Northern boulevard and Wensley drive in Nassau county. Judgment for the plaintiffs unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.